WILLIAMS, KASTNER & GIBBS PLLC
Eliot M. Harris, ABA 1805047
601 Union Street, Suite 4100
Seattle, WA 98101-2380
Tel: (206) 628-6600
Fax: (206) 628-6611

Attorneys for Plaintiff
United Specialty Insurance Company

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

UNITED SPECIALTY INSURANCE
COMPANY, a Delaware corporation,

                 Plaintiff,

        v.

CABIN TAVERN, INC. (d/b/a CABIN
TAVERN), STATION, INC., DANIEL
M. ZIVANICH, MARY LISA
BATEMAN, RUTH ANDERSSON,
JOHNNY KENNETH ARIAS-
BOZEMAN, AND MELEANNA
SIULUA-BUTLER,
                                              Case No. 4:20-cv-_____-___
                 Defendants.


                COMPLAINT FOR DECLARATORY JUDGMENT




7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 1 of 34
        Plaintiff United Specialty Insurance Company alleges as follows:

                                           I.       PARTIES

        1.       Plaintiff United Specialty Insurance Company (“USIC”) is a

Delaware corporation with its principal place of business in Texas.

        2.       Defendant Cabin Tavern Inc. d/b/a/ Cabin Tavern (“Cabin”) is an

Alaska corporation.

        3.       Defendant Station, Inc. (“Station”) is an Alaska corporation.

        4.       Defendant Daniel M. Zivanich is an individual who, upon

information and belief, resides in Alaska.

        5.       Defendant Mary Lisa Bateman is an individual who, upon

information and belief, resides in Utah.

        6.       Defendant Ruth Andersson is an individual who, upon information

and belief, resides in Alaska.

        7.       Defendant Johnny Kenneth Arias-Bozeman is an individual who,

upon information and belief, resides in Alaska.

        8.       Defendant Meleanna Siulua-Butler is an individual who, upon

information and belief, resides in Alaska.




COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 2 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 2 of 34
                            II.     VENUE AND JURISDICTION

        9.       The U.S. District Court for the District of Alaska has jurisdiction

pursuant to 28 U.S.C. §1332. There is complete diversity between the parties,

and the amount in controversy exceeds $75,000.00, exclusive of costs and

interest.

        10.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) as

the events giving rise to the claim occurred in Anchorage, Alaska.

                                             III.    FACTS

A.      The Cabin Policy

        11.      USIC issued a commercial lines insurance policy, No. USA

4146345, to Cabin with a policy period of December 31, 2016 to December 31,

2017 (the “Cabin Policy”). Attached hereto as Exhibit A is a copy of the Cabin

Policy.

        12.      The Cabin Policy provides Commercial General Liability Coverage

(“CGL Coverage”) with liability limits of $1,000,000 per occurrence and

$2,000,000 in the aggregate.

        13.      The      Cabin        Policy       provides       Liquor        Liability     Coverage

(“LL Coverage”) of $1,000,000 per common cause and $2,000,000 in the

aggregate.


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 3 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 3 of 34
        14.      The Cabin Policy contains reinstated assault and battery limits under

the CGL Coverage of $100,000 per occurrence and $250,000 in the aggregate.

        15.      The reinstated assault and battery limit is reduced by any expenses

paid for in the investigation and defense of a claim.

B.      The Station Policy

        16.      USIC issued commercial lines policy, No. USA 4146332, to Station

with a policy period of December 31, 2016 to December 31, 2017 (the “Station

Policy”). Attached hereto as Exhibit B is a copy of the Station Policy.

        17.      The Station Policy provides CGL Coverage with liability limits of

$1,000,000 per occurrence and $2,000,000 in the aggregate.

        18.      The Station Policy also provides LL Coverage of $1,000,000 per

common cause and $1,000,000 in the aggregate.

        19.      The Station Policy contains reinstated assault and battery limits

under the CGL Coverage of $500,000 per occurrence and $1,000,000 in the

aggregate.

        20.      The reinstated assault and battery limit is reduced by any expenses

paid for in the investigation and defense of a claim.

        21.      The Cabin Policy and Station Policy are collectively referred to

hereinafter as “the Policies.”

COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 4 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 4 of 34
C.      Applicable Language of the Policies

        22.      The Policies provide CGL Coverage for its insured’s liability under

Coverage A, Form CG 00 01 12 07, which includes the following relevant

language:

                 SECTION I — COVERAGES

                 COVERAGE A BODILY INJURY AND PROPERTY
                 DAMAGE LIABILITY

                 1. Insuring Agreement

                     a. We will pay those sums that the insured becomes
                        legally obligated to pay as damages because of
                        “bodily injury” or “property damage” to which this
                        insurance applies. We will have the right and duty to
                        defend the insured against any “suit” seeking those
                        damages. However, we will have no duty to defend
                        the insured against any “suit’ seeking damages for
                        “bodily injury or “property damage” to which this
                        insurance does not apply. We may, at our discretion,
                        investigate any “occurrence” and settle any claim or
                        “suit” that may result. But:

                         (1) The amount we will pay for damages is limited
                             as described in Section III — Limits Of
                             Insurance; and

                         (2) Our right and duty to defend ends when we have
                            used up the applicable limit of insurance in the
                            payment of judgments or settlements under
                            Coverages A or B or medical expenses under
                            Coverage C.

                         No other obligation or liability to pay sums or
                         perform acts or services is covered unless explicitly

COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 5 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 5 of 34
                          provided for under Supplementary Payments -
                          Coverages A and B.

                     b. This insurance applies to “bodily injury” and
                        “property damage” only if:

                          (1) The “bodily injury” or “property damage” is
                             caused by an “occurrence” that takes place in the
                             “coverage territory”;

                          (2) The “bodily injury” or “property damage” occurs
                             during the policy period;

                                                    ***

        23.      The Policies’ CGL Coverage under Form CG 00 01 12 07 defines

who is an insured as follows:

                 SECTION II — WHO IS AN INSURED

                 1. If you are designated in the Declarations as:

                     a. An individual, you and your spouse are insureds, but
                        only with respect to the conduct of a business of
                        which you are the sole owner.

                     b. A partnership or joint venture, you are an insured.
                        Your members, your partners, and their spouses are
                        also insureds, but only with respect to the conduct of
                        your business.

                     c. A limited liability company, you are an insured.
                        Your members are also insureds, but only with
                        respect to the conduct of your business. Your
                        managers are insureds, but only with respect to their
                        duties as your managers.

                     d.    An organization other than a partnership, joint
                          venture or limited liability company, you are an
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 6 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 6 of 34
                         insured. Your “executive officers” and directors are
                         insureds, but only with respect to their duties as your
                         officers or directors. Your stockholders are also
                         insureds, but only with respect to their liability as
                         stockholders.

                                                    ***

        24.      The Policies, by way of Endorsement CGL 1701 0316 in the Cabin

Policy, and by way of Endorsement CGL 1701 0510 in the Station Policy, define

“occurrence” as follows:

                 13.“Occurrence” means an accident, including continuous
                    or repeated exposure to substantially the same general
                    harmful conditions. All “bodily injury” or “property
                    damage” arising out of an “occurrence” or series of
                    related “occurrences” is deemed to take place at the
                    time of the first such damage or injury even though the
                    nature and extent of such damage or injury may change;
                    and even though the damage may be continuous,
                    progressive, cumulative, changing or evolving; and
                    even though the “occurrence” causing such “bodily
                    injury” or “property damage” may be continuous or
                    repeated exposure to substantially the same general
                    harmful conditions.

        25.      The Policies provide the following Limits of Insurance under Form

CG 00 01 12 07:

                 SECTION III — LIMITS OF INSURANCE

                     1. The Limits of Insurance shown in the Declarations
                        and the rules below fix the most we will pay
                        regardless of the number of:

                         a. Insureds;
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 7 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 7 of 34
                         b. Claims made or “suits” brought; or

                         c. Persons or organizations making claims or
                            bringing “suits“.

        26.      The Policies’ CGL Coverages include the following exclusion:

                 2.      Exclusions

                      This insurance does not apply to:

                      a. Expected Or Intended Injury.

                         "Bodily injury" or "property damage" expected or
                         intended from the standpoint of the insured. This
                         exclusion does not apply to "bodily injury" resulting
                         from the use of reasonable force to protect persons
                         or property.

                                                     ***

        27.      The Policies, by way of Endorsement CGL 1701 0316 in the Cabin

Policy, and by way of Endorsement CGL 1701 0510 in the Station Policy,

contain the following exclusions to the CGL Coverage that may apply:

                 This insurance does not apply to:

                                                    * * *

                 4. Criminal Acts

                      a. "Bodily injury" or "property damage" arising directly
                          or indirectly out of or resulting from a criminal act
                          committed by any insured, including any additional
                          insureds or

                      b. "Bodily injury" or "property damage" arising directly
                          or indirectly out of or resulting from a criminal act at

COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 8 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 8 of 34
                         the direction of any insured, including any additional
                         insureds.

                 5. Punitive, Exemplary, Treble Damages or Multipliers
                    of Attorneys’ Fees

                     Claims or demands of payment of punitive, exemplary
                     or treble damages whether arising from the acts of any
                     insured or by anyone else for whom or which any
                     insured or additional insured is legally liable; including
                     any multiplier of attorney’s fees statutorily awarded to
                     the prevailing party.

                                                * * *

        28.      By way of Endorsement CGL 1701 0316, the Cabin Policy contains

 the following Liquor Liability exclusion to the CGL Coverage that may apply:

                 C. It is agreed that the following exclusions from
                 Section I Coverages are changed as shown below:

                 1. Liquor Liability

                     Exclusion c., Liquor Liability of Section I Coverages,
                     Coverage A 2. Exclusions, is deleted and entirely
                     replaced with the following:

                     c. Liquor Liability

                         1. "Bodily injury" or "property damage" for which
                            any insured may be held liable by reason of:

                              a. Causing or contributing to the intoxication of
                                 any person; or

                              b. The furnishing of alcoholic beverages to a
                                 person under the legal drinking age or under
                                 the influence of alcohol; or
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 9 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 9 of 34
                              c. Any statute, ordinance or regulation relating
                                 to the sale, gift, distribution or use of
                                 alcoholic beverages.

                         2. This exclusion applies even if the claims against
                            any insured allege negligence or other
                            wrongdoing in:

                              a. The Supervision, hiring, employment, training
                                 or monitoring of others by that insured; or

                              b. Providing or failing to provide transportation
                                 with respect to any person that may be under
                                 the influence of alcohol; or

                              c. Failing to protect or safeguard any person;
                                 if the "occurrence" which caused the "bodily
                                 injury" or "property damage", involved that
                                 which is described in Paragraph 1.a., b. or c.
                                 above.

                         3. This exclusion applies only if you:

                              a. Are in the business of manufacturing,
                                 distributing, selling, serving or furnishing
                                 alcoholic beverages; or

                              b. Otherwise provide or permit a person to bring
                                 alcoholic beverages on your premises for
                                 consumption on your premises, or make
                                 available alcoholic beverages as a regular part
                                 of your business or operations otherwise
                                 covered by this policy.

                                                       ***


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 10 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 10 of 34
        29.      By way of Endorsement CGL 1701 0510, the Station Policy contains

the following Liquor Liability exclusion to the CGL Coverage that may apply:

                 B. It is agreed that the following exclusions from
                    Section I Coverages are changed as shown below:

                     1. Liquor Liability

                         Exclusion c., Liquor Liability of Section I
                         Coverages, Coverage A 2. Exclusions, is deleted and
                         entirely replaced with the following:

                         c. Liquor Liability

                              Bodily injury" or “property damage" for which
                              any insured may be held liable by reason of:

                              a. Causing or contributing to the intoxication of
                                 any person; or

                              b. The furnishing of alcoholic beverages to a
                                 person under the legal drinking age or under
                                 the influence of alcohol; or

                              c. Any statute, ordinance or regulation relating
                                 to the sale, gift, distribution or use of
                                 alcoholic beverages.

                              This exclusion applies only if you:

                              a. Are in the business of manufacturing,
                                 distributing, selling, serving or furnishing
                                 alcoholic beverages; or

                              b. Sell, otherwise provide, or make available
                                 alcoholic beverages as a regular part of your
                                 business or operations otherwise covered by
                                 this policy.


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 11 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 11 of 34
                                                     ***

        30.      The Policies contain Endorsement CGL 1704 0116, Exclusion-

Assault and Battery, which provides as follows:

                     THIS ENDORSEMENT CHANGES THE POLICY.
                             PLEASE READ IT CAREFULLY

                           EXCLUSION - ASSAULT AND BATTERY

                     This endorsement modifies insurance provided under the
                                            following:

                     COMMERCIAL GENERAL LIABILITY COVERAGE
                                     PART

                      CONTRACTORS LIMITED CLAIMS MADE AND
                     REPORTED GENERAL LIABILITY COVERAGE PART

                 CONTRACTORS LIMITED CLAIMS MADE GENERAL
                   LIABILITY COVERAGE PART

                 1. This insurance does not apply to "bodily injury", "property
                    damage", or "personal and advertising injury" arising out
                    of or resulting from:

                     (a) any actual, threatened or alleged assault or battery
                        regardless of whether or not any action was undertaken
                        or was alleged to have been undertaken in self-defense;

                     (b) the failure of any insured or anyone else for whom any
                        insured is or could be held legally liable to prevent or
                        suppress any assault or battery;

                     (c) the failure of any insured or anyone else for whom any
                         insured is or could be held legally liable to render or
                         secure medical treatment necessitated by any assault or
                         battery;


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 12 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 12 of 34
                     (d) the rendering of medical treatment by any insured or
                        anyone else for whom any insured is or could be held
                        legally liable that was necessitated by any assault or
                        battery;

                     (e) the negligent:

                         (i) employment;

                         (ii) investigation;

                         (iii) supervision;

                         (iv) training; or

                         (v) retention;

                         of a person for whom any insured is or ever was legally
                         responsible and whose conduct would be excluded by 1.
                         (a), (b), (c) or (d) above; or

                     (f) any other act or omission, either leading up to, during or
                         following any alleged assault or battery, on the part of
                         the insured or anyone else for whom the insured may be
                         legally responsible, in any way relating to, concurrently
                         or in succession with, 1.(a),(b),(c),(d) or (e), above.

                 2. We shall have no duty to defend or indemnify any claim,
                    demand, "suit", action, litigation, arbitration, alternative
                    dispute resolution or other judicial or administrative
                    proceeding seeking damages, equitable relief, injunctive
                    relief, or administrative relief where

                     (a) any actual or alleged injury arises out of any
                        combination of an assault or battery-related cause and a
                        non-assault or battery-related cause.

                     (b) any actual or alleged injury arises out of a chain of
                        events which includes assault or battery, regardless of


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 13 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 13 of 34
                         whether the assault or battery is the initial precipitating
                         event or a substantial cause of injury.

                     (c) any actual or alleged injury arises out of assault or
                        battery as a concurrent cause of injury, regardless of
                        whether the assault or battery is the proximate cause of
                        injury.

                     (d) any actual or alleged injury arises out of any act or
                        omission in connection with the prevention or
                        suppression of assault or battery or any physical
                        altercation.

                 3. For the purposes of this endorsement the words assault and
                    battery are intended to include, but are not limited to,
                    sexual assault and any other type of physical altercation.

                 All other terms and conditions of this policy remain
                 unchanged.

        31.      The Cabin Policy contains a reinstatement of coverage by way of an

endorsement, form CGL 1717a 0314, Limited Coverage-Assault and Battery:

                     THIS ENDORSEMENT CHANGES THE POLICY.
                            PLEASE READ IT CAREFULLY.

                      LIMITED COVERAGE - ASSAULT & BATTERY

                   THIS ENDORSEMENT INCLUDES DEFENSE COST
                      WITHIN THE LIMITS PROVIDED BY THIS
                                ENDORSEMENT

                 This endorsement modifies insurance provided under the
                 following:

                     COMMERCIAL GENERAL LIABILITY COVERAGE
                                    FORM


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 14 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 14 of 34
              A. It is agreed that the specific coverage excluded under CGL
                1704 is reinstated on a limited basis per the following
                additional terms and conditions.

                     1. This endorsement does not create any additional
                        coverage or remove any exclusion contained in the
                        other forms of this policy unless specifically stated on
                        this form. The CGL 1704 exclusion remains in full
                        force once the sublimit is exhausted.

                     2. We will pay, with respect to any claim we investigate or
                        settle, or any "suit" against an insured we defend, the
                        expenses we incur associated with the coverage
                        provided by this form. These expense payments will
                        reduce the limits of insurance available and provided by
                        this form.

                     3. Our right and duty to defend ends when we have used
                        up the applicable limit of insurance shown below in the
                        payment of judgments or settlements or expenses for
                        the coverage provided by this form.

                     4. When the limit shown below exhausts from the payment
                        of any claim, judgment or expense; or when the
                        aggregate limit exhausts, you agree to take over the
                        further handling of the affected claims and to pay all
                        expenses incurred, including attorney fees, from the
                        date of the payment that exhausts the limit of insurance
                        shown below until the affected claims or 'suits" are
                        resolved. You further agree to settle, pay any judgment,
                        or otherwise resolve at your expense any claims or
                        "suits" pending after exhaustion of the limits of
                        insurance shown below. In anticipation of and in
                        preparation for assuming the defense and indemnity
                        upon exhaustion of limits stated below, you and your
                        attorneys will, upon request, be given access to our
                        claim and "suit" files other than records relating to
                        resolution of coverage issues or related to any dispute

COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 15 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 15 of 34
                         with you, within a reasonable time prior to exhaustion
                         of the limits shown below.

                 B. Limits

                     Assault and Battery Limit of Insurance - $100,000                         per
                     “occurrence”

                     Assault and Battery Aggregate Limit -                   $250,000

                     1. The reinstated coverage has a reduced Limit of
                        Insurance per "occurrence" as shown above.

                     2. The reinstated coverage is subject to an aggregate limit.
                        The Assault and Battery Aggregate limit shown above
                        is the most we will pay for all coverage reinstated by
                        this endorsement.

                     3. The coverage provided by this endorsement does not
                        provide additional limits of insurance above the
                        General Aggregate Limit shown in the declarations.
                        The coverage provided by this endorsement will
                        reduce the General Aggregate Limit shown in the
                        declarations.

                 C. Definitions

                         The above limits are applicable to a covered loss arising
                         from an assault and battery. For the purpose of
                         determining when the limits apply, the following
                         definitions will be used:

                         1. Assault is an intentional, unlawful threat of bodily
                            harm to another under circumstances creating a
                            well-founded fear of imminent harm.

                         2.    Battery is any unlawful and unprivileged touching
                              of another person.



COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 16 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 16 of 34
                 All other terms, conditions, exclusions, limitations and
                 definitions of this policy remain in full force and unchanged.

        32.      The Station Policy also contains Form CGL 1717a 0314, Limited

Coverage-Assault and Battery, with identical language to that in the Cabin Policy

set forth in the preceding paragraph, but with the following limits:

                Assault and Battery Limit of Insurance $500,000 per “occurrence”

                Assault and Battery Aggregate Limit                    $1,000,000


        33.      The Policies provide LL Coverage pursuant to an insuring

agreement contained in Form CG 00 33 12 07, which provides in relevant part as

follows:

                 SECTION I — LIQUOR LIABILITY COVERAGE

                 1. Insuring Agreement

                     a. We will pay those sums that the insured becomes legally
                        obligated to pay as damages because of "injury' to
                        which this insurance applies if liability for such "injury”
                        is imposed on the insured by reason of the selling,
                        serving or furnishing of any alcoholic beverage. We
                        will have the right and duty to defend the insured
                        against any "suit" seeking those damages. However,
                        we will have no duty to defend the insured against any
                        "suit" seeking damages for "injury" to which this
                        insurance does not apply. We may, at our discretion,
                        investigate any "injury" and settle any claim or "suit"
                        that may result. But:

                         (1) The amount we will pay for damages is limited as
                         described in Section III — Limits Of Insurance; and
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 17 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 17 of 34
                         (2) Our right and duty to defend ends when we have
                         used up the applicable limit of insurance in the payment
                         of judgments or settlements.

                     No other obligation or liability to pay sums or perform acts
                     or services is covered unless explicitly provided for under
                     Supplementary Payments.

                                                    * * *

        34.      The Policies’ LL Coverage under Form CG 00 33 12 07 defines who

is an insured as follows:

                 SECTION II – WHO IS AN INSURED

                 1. If you are designated in the Declarations as:

                     a. An individual, you and your spouse are insureds.

                     b. A partnership or joint venture, you are an insured.
                        Your members, your partners, and their spouses are also
                        insureds, but only with respect to the conduct of your
                        business.

                     c. A limited liability company, you are an insured. Your
                        members are also insureds, but only with respect to the
                        conduct of your business. Your managers are insureds,
                        but only with respect to their duties as your managers.

                     d. An organization other than a partnership, joint venture
                        or limited liability company, you are an insured. Your
                        “executive officers” and directors are insureds, but only
                        with respect to their duties as your officers or directors.
                        Your stockholders are also insureds, but only with
                        respect to their liability as stockholders.

                                                    ***


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 18 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 18 of 34
        35.      The Policies’ LL Coverage contains the following exclusion, as

amended by endorsement CLL 1901 0216, Liquor Liability Amendatory

Endorsement:

                 C. Section I – Liquor Liability Coverage, paragraph 2.
                   Exclusions, sub-paragraph a., Expected or Intended Injury,
                   I is deleted in its entirety and replaced with the following:

                     a. Expected or Intended Injury

                         This insurance does not apply to "injury" expected or
                         intended from the standpoint of any insured.

        36.      The Policies’ LL Coverage contains the following exclusion as set

forth in endorsement CLL 19 01 0216:

                 D. The following is added to Section I — Liquor Liability
                   Coverage, paragraph 2. , Exclusions.

                 This insurance does not apply to:

                     1. Punitive, Exemplary or Treble Damages, or
                        Multipliers of Attorneys' Fees

                         Claims or demands for payment of punitive, exemplary
                         or treble damages whether arising from the acts of any
                         insured or by anyone else for whom or which any
                         insured or additional insured is legally liable; including
                         any multiplier of attorney's fees statutorily awarded to
                         the prevailing party.

        37.      The Policies contain Form ARB 1820 1115, which contains the

following anti-stacking provision:



COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 19 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 19 of 34
                     THIS ENDORSEMENT CHANGES THE POLICY.
                            PLEASE READ IT CAREFULLY.

                       NON-STACKING OF LIMITS ENDORSEMENT

                     This endorsement modifies insurance provided under the
                                         following:

                     COMMERCIAL GENERAL LIABILITY COVERAGE
                                     FORM
                        LIQUOR LIABILITY COVERAGE FORM

                 If any Coverage Form, Coverage Part or policy issued to you
                 by us or any company affiliated with us apply to the same
                 claim for damages, the maximum Limit of Insurance for
                 Liability Coverage under all of the Coverage Forms, Coverage
                 Parts or policies shall not exceed the highest applicable Limit
                 of Insurance available under any one Coverage Form,
                 Coverage Part or policy.

                 This endorsement does not apply to any Coverage Form,
                 Coverage Part, or policy issued by us or an affiliated company
                 specifically to apply as excess insurance over this policy.

                 All other terms and conditions of this policy remain
                 unchanged.

D.      Factual Background Of The Claim

        38.      On or around March 22, 2019, Defendants Johnny Kenneth Arias-

 Bozeman and Meleanna Siulua-Butler (collectively the “Claimants”) filed

 separate lawsuits against Cabin and Station, as well as Mr. Zivanich,

 Ms. Bateman, Ms. Andersson, and nonparty Edward Desapio, in the Superior

 Court for the State of Alaska, Third Judicial District at Anchorage captioned as


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 20 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 20 of 34
 Arias-Bozeman v. Cabin Tavern, Inc. et al., Cause No. 3AN-19-5896 CI, and

 Siulua-Butler v. Cabin Tavern, Inc., et al., Cause No. 3AN-19-5867 CI

 (collectively, “Underlying Lawsuits”).

        39.      The Claimants each respectively filed a First Amended Complaint

 amending their allegations and removing the claims asserted against

 Mr. Desapio. Attached as Exhibits C and D are copies of the First Amended

 Complaints in the Underlying Lawsuits, respectively.

        40.      The Claimants allege that they were at Cabin Tavern on April 15,

 2017, when a physical confrontation occurred that led to a gun shooting.

        41.      The Claimants allege they were struck by a bullet during the

 shooting.

        42.      The Claimants allege violation of AS 4.11.010 by not having the

 required license to serve alcoholic beverages; negligence by failing to comply

 with a general duty to prevent violence on its premises; negligent and careless

 monitoring the premises; failing to control the bar patron crowd; failing to

 provide adequate security; and failing to properly train, supervise, or otherwise

 monitor its employees/agents.

        43.      The Claimants allege that: Station owns Cabin Tavern; Mr. Zivanich

 is the President and 50% owner of Cabin and Station, and is a 50% property

COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 21 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 21 of 34
 owner of Cabin’s premises at 264 Muldoon Road, Anchorage, Alaska;

 Ms. Bateman is the Vice-President and 50% owner of Cabin and Station, and is

 50% property owner of Cabin’s premises at 264 Muldoon Road, Anchorage,

 Alaska; and Ms. Andersson is the Secretary of Cabin and Station.

        44.      The Claimants each allege damages in excess of $100,000 for pain

 and anxieties, expenses for medical treatment, loss of time and enjoyment of life,

 wage loss, loss of earning capacity, expense and inconvenience associated with

 disability and the pursuit of medical care, and permanent impairments.

E.      USIC Agrees to Defend Cabin, Station, Mr. Zivanich, Ms. Bateman,
        and Ms. Andersson Under a Reservation of Rights

        45.      On or about July 26, 2018, USIC sent a letter to Cabin informing it

that USIC received notice of the claim (which at that time was not litigated) and

that USIC would investigate the matter subject to a full and complete reservation

of rights under the Cabin Policy. Attached hereto as Exhibit E is a copy of

USIC’s July 26, 2018 letter.

        46.      On or about May 10, 2019, following the filing of the Underlying

Lawsuits, USIC wrote to Cabin, advising that USIC would defend Cabin,

Mr. Zivanich, Ms. Bateman, and Ms. Andersson pursuant to a full reservation of

rights under the Cabin Policy. Attached hereto as Exhibit F is a copy of USIC’s

May 10, 2019 letter.
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 22 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 22 of 34
        47.      On or about August 22, 2019, USIC wrote to Cabin, advising that

USIC’s investigation remained ongoing, and that USIC would continue to defend

Cabin, Mr. Zivanich, Ms. Bateman, and Ms. Andersson against the Underlying

Lawsuits subject to a full and complete reservation of rights under the Cabin

Policy. Attached hereto as Exhibit G is a copy of USIC’s August 22, 2019 letter.

        48.      On September 11, 2019, USIC wrote to Station and advised that

USIC had not received a tender of the Underlying Lawsuits from, or on behalf of,

Station and that USIC would provide its coverage position if and when Station

sought coverage for the Underlying Lawsuits, but agreed to provide Station,

Mr. Zivanich, Ms. Bateman, and Ms. Andersson with a defense against the

Underlying Lawsuits subject to a full and complete reservation of rights under the

Station Policy. Attached hereto as Exhibit H is a copy of USIC’s September 11,

2019 letter.

     IV.       FIRST CAUSE OF ACTION: DECLARATORY JUDGMENT
                     CGL COVERAGE - “OCCURRENCE”

        49.      USIC realleges each of the allegations contained in Paragraphs 1

through 48 as if fully set forth herein.

        50.      In the Underlying Lawsuits, the Claimants allege that they were shot

during a fight at Cabin.


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 23 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 23 of 34
        51.      The insuring agreement to the Policies’ CGL Coverage applies for

claims of “bodily injury” caused by an “occurrence.”

        52.      The CGL Coverage defines “occurrence” as “an accident, including

continuous or repeated exposure to substantially the same general harmful

conditions.”

        53.      The shooting that caused the Claimant’s alleged injuries does not

qualify as an “occurrence” because it was not accidental as this term is used in

the Policies.

        54.      There is no coverage under the Policies’ CGL Coverage for any of

the causes of action alleged in the Underlying Lawsuits because all causes of

action do not arise out of an “occurrence.”

        55.      USIC is entitled to declaratory judgment that there is no coverage

under the Policies’ CGL Coverage for any of the causes of action alleged in the

Underlying Lawsuits.

   V.         SECOND CAUSE OF ACTION: DECLARATORY JUDGMENT
                  CGL COVERAGE - WHO IS AN “INSURED”

        56.      USIC realleges each of the allegations contained in Paragraphs 1

through 55 as if fully set forth herein.

        57.      Mr. Zivanich, Ms. Bateman, and Ms. Andersson are not named

insureds under the Policies.
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 24 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 24 of 34
        58.      The CGL Coverage under the Policies provides that if the named

insured is an organization other than a partnership, joint venture, or limited

liability company, its members qualify as insureds but only with respect to the

conduct of Cabin’s or Station’s business, and their executive officers and

directors qualify as insureds, but only with respect to their duties as Cabin’s or

Station’s officers or directors.

        59.      The Claimants allege that Cabin and Station are corporations, and

that Mr. Zivanich, Ms. Bateman, and Ms. Andersson are officers of Cabin and

Station.

        60.      Mr. Zivanich, Ms. Bateman, and Ms. Andersson’s status as insureds

under the CGL Coverage to the Policies is limited to the conduct of Cabin’s or

Station’s business and to their duties as officers.

        61.      For any claims arising out of acts and/or omissions of Mr. Zivanich,

Ms. Bateman, and Ms. Andersson that are outside of the conduct of Cabin’s or

Station’s business and/or duties as officers, Mr. Zivanich, Ms. Bateman, and

Ms. Andersson do not qualify as insureds under the Policies’ CGL Coverages.

        62.      Station does not qualify as an insured under the Cabin Policy.

        63.      Cabin does not qualify as an insured under the Station Policy.



COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 25 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 25 of 34
        64.      USIC is entitled to declaratory judgment that it owes no duty to

defend and/or indemnify Mr. Zivanich, Ms. Bateman, and Ms. Andersson under

the Policies’ CGL Coverages for any claims arising out of acts and/or omission

that are outside of the conduct of Cabin’s or Station’s business and/or duties as

officers.

        65.      USIC is entitled to declaratory judgment that it owes no duty to

defend and/or indemnify Station under the Cabin Policy.

        66.      USIC is entitled to declaratory judgment that it owes no duty to

defend and/or indemnify Cabin under the Station Policy.

     VI.      THIRD CAUSE OF ACTION: DECLARATORY JUDGMENT
              CGL COVERAGE - LIQUOR LIABILITY EXCLUSION

        67.      USIC realleges each of the allegations contained in Paragraphs 1

through 66 as if fully set forth herein.

        68.      The CGL Coverage provided in the Policies contains an exclusion

that precludes coverage for “bodily injury” for which any insured may be held

liable by reason of: a. Causing or contributing to the intoxication of any person;

b. The furnishing of alcoholic beverages to a person under the legal drinking age

or under the influence of alcohol; or c. Any statute, ordinance or regulation

relating to the sale, gift, distribution or use of alcoholic beverages.


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 26 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 26 of 34
        69.      The liquor liability exclusion applies if the insured is in the business

of selling, serving, or furnishing alcoholic beverages.

        70.      The Claimants allege in the Underlying Lawsuits that Cabin served

alcoholic beverages without a license, in violation of AS 4.11.010.

        71.      USIC is entitled to declaratory judgment that there is no coverage

under the Policies’ CGL Coverage Part for any claims that fall under the liquor

liability exclusion.

   VII. FOURTH CAUSE OF ACTION: DECLARATORY JUDGMENT
       CGL COVERAGE - ASSAULT AND BATTERY EXCLUSION

        72.      USIC realleges each of the allegations contained in Paragraphs 1

through 71 as if fully set forth herein.

        73.      The CGL Coverage Part of the Policies is subject to an exclusion

that precludes coverage for “bodily injury” arising out of or resulting from “any

actual, threatened or alleged assault or battery.”

        74.      This exclusion also applies for the failure by an insured to prevent or

suppress any assault or battery, and also for any negligent employment,

supervision, or training, of any person that failed to prevent or suppress any

assault or battery.

        75.      The Claimants allege that Cabin failed to: comply with a general

duty to prevent violence on the premises; monitor the premises; provide adequate
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 27 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 27 of 34
security;       and     properly       train,     supervise,        or     otherwise           monitor   its

employees/agents.

        76.      The allegations in the Underlying Lawsuits arise out of the alleged

assault and/or battery that occurred during the shooting.

        77.      USIC is entitled to declaratory judgment that there is no coverage

under the Policies’ CGL Coverage for any of the alleged damages in the

Underlying Lawsuits under the Assault and Battery Exclusion.

    VIII. FIFTH CAUSE OF ACTION: DECLARATORY JUDGMENT
    CGL COVERAGE - ASSAULT AND BATTERY REINSTATEMENT

        78.      USIC realleges each of the allegations contained in Paragraphs 1

through 77 as if fully set forth herein.

        79.      The Policies contain a “Limited Coverage – Assault & Battery”

Endorsement, which reinstates coverage for assault and battery on a limited basis.

        80.      To the extent coverage is afforded under the “Limited Coverage –

Assault & Battery” Endorsement in either of the Policies, policy limits are

$100,000 per occurrence (Cabin Policy) and $500,000 per occurrence (Station

Policy), each of which is reduced by any expenses paid in the investigation and

defense of the Underlying Lawsuits.

        81.      The Underlying Lawsuits arose out of the same shooting, which

constitutes a single occurrence.
COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 28 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 28 of 34
        82.      The per-occurrence limit in this endorsement is the total amount

available towards defense and indemnity costs, including defense fees and costs,

for all claims in the Underlying Lawsuits that are otherwise covered under the

other sections of the Policies.

        83.      USIC is entitled to declaratory judgment that, to the extent coverage

is afforded under the “Limited Coverage – Assault & Battery” Endorsement

under either of the Policies, and is not otherwise excluded under other sections of

the Policies, the policy limits are $100,000 per occurrence under the Cabin

Policy, and $500,000 per occurrence under the Station Policy, and once that limit

is reached (through settlement and/or investigation/defense expenses) in each of

the individual Policies, USIC owes no further defense or indemnity obligations

under that individual Policy.

     IX.       SIXTH CAUSE OF ACTION: DECLARATORY JUDGMENT
                CGL COVERAGE – CRIMINAL ACT EXCLUSION

        84.      USIC realleges each of the allegations contained in Paragraphs 1

through 83 as if fully set forth herein.

        85.      The Policies’ CGL Coverage excludes coverage for “bodily injury”

arising directly or indirectly out of or resulting from a criminal act committed by,

or at the direction of, any insured.


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 29 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 29 of 34
        86.      USIC is entitled to declaratory judgment that there is no coverage

under the Policies’ CGL Coverage to the extent that any of the Claimants’ alleged

damages fall under the criminal act exclusion.

  X.         SEVENTH CAUSE OF ACTION: DECLARATORY JUDGMENT
             CGL COVERAGE – PUNITIVE DAMAGES EXCLUSION

        87.      USIC realleges each of the allegations contained in Paragraphs 1

through 86 as if fully set forth herein.

        88.      The Policies’ CGL Coverage excludes coverage for all claims of

punitive, exemplary, or treble damages whether arising from the acts of any

insured or by anyone else for whom or which any insured or additional insured is

legally liable; including any multiplier of attorney’s fees statutorily awarded to

the prevailing party.

        89.      USIC is entitled to declaratory judgment that there is no coverage

under the Policies’ CGL Coverage for any claims or demands of punitive or

exemplary damages that fall under this exclusion.

   XI. EIGHTH CAUSE OF ACTION: DECLARATORY JUDGMENT
    CGL & LL COVERAGES - EXPECTED OR INTENDED INJURY

        90.      USIC realleges each of the allegations contained in Paragraphs 1

through 89 as if fully set forth herein.




COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 30 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 30 of 34
        91.      The Policies’ CGL and LL Coverages exclude coverage for “bodily

injury” (CGL Coverage) or “injury” (LL Coverage) expected or intended from

the standpoint of an insured.

        92.      Because the Claimants allege in the Underlying Lawsuits that Cabin

violated AS 4.11.010 by serving alcoholic beverages without a license, any

resulting “bodily injury” or “injury” would have been expected or intended by

one or more of the insureds.

        93.      USIC is entitled to declaratory judgment that there is no coverage

under the Policies’ CGL or LL Coverages for any damages that were expected or

intended by any of the Insureds.

     XII. NINTH CAUSE OF ACTION: DECLARATORY JUDGMENT
              LL COVERAGE – SERVICE OF ALCOHOL

        94.      USIC realleges each of the allegations contained in Paragraphs 1

through 93 as if fully set forth herein.

        95.      The LL Coverage Part of the Policies provides coverage if “injury”

is imposed on the insured by reason of the selling, serving, or furnishing of any

alcoholic beverages.

        96.      The alleged damages in the Underlying Lawsuits arise out of the

alleged assault and/or battery that occurred during the shooting.


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 31 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 31 of 34
        97.      There are no allegations in the Underlying Lawsuits that the gun was

fired by an intoxicated person, or someone that was served alcohol at Cabin or

Station on the night of the shooting.

        98.      The damages alleged in the Underlying Lawsuits arise from the

shooting and not the service of alcohol.

        99.      The damages alleged in the Underlying Lawsuits do not fall under

the insuring agreement of the Policies’ LL Coverage Part.

        100. USIC is entitled to declaratory judgment that there is no coverage

under the Policies’ LL Coverage Part for any damages alleged in the Underlying

Lawsuits that do not arise out of the selling, serving, or furnishing of alcoholic

beverages.

    XIII. TENTH CAUSE OF ACTION: DECLARATORY JUDGMENT
         CGL & LL COVERAGES - NON-STACKING OF LIMITS

        101. USIC realleges each of the allegations contained in Paragraphs 1

through 100 as if fully set forth herein.

        102. The Policies contain a “Non-Stacking of Limits Endorsement,”

which limits available coverage under the CGL and LL Coverages to the highest

applicable Limit of Insurance available under any one Coverage Form, Coverage

Part, or policy.


COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 32 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 32 of 34
        103. The available limits under the CGL and LL Coverages are set forth

above.

        104. USIC is entitled to declaratory judgment that, to the extent any

coverage is owed under the Policies, that such coverage under the CGL and LL

Coverages is limited to the highest applicable Limit of Insurance under any one

Coverage Form, Coverage Part, or any single Policy.

                                 XIV. PRAYER FOR RELIEF

        WHEREFORE, USIC prays for relief as follows:

        1.       Declaratory Judgment as to USIC’s rights and obligations under the

Policies regarding its duty to continue defending Cabin, Station, Mr. Zivanich,

Ms. Bateman, and/or Ms. Andersson for any claims and/or damages alleged in

the Underlying Lawsuits;

        2.       Declaratory Judgment as to USIC’s rights and obligations under the

Policies regarding its duty (if any) to indemnify Cabin, Station, Mr. Zivanich,

Ms. Bateman, and/or Ms. Andersson for any claims and/or damages alleged in

the Underlying Lawsuits; and

        3.       For such other and further relief as the Court may find just and

equitable.




COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 33 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 33 of 34
        DATED this 22nd day of June, 2020.

                                                  s/ Eliot M. Harris
                                                  Eliot M. Harris, ABA 1805047
                                                  WILLIAMS, KASTNER & GIBBS PLLC
                                                  601 Union Street, Suite 4100
                                                  Seattle, WA 98101-2380
                                                  Tel: (206) 628-6600
                                                  Fax: (206) 628-6611
                                                  Email: eharris@williamskastner.com

                                                  Attorneys for Plaintiff
                                                  United Specialty Insurance Company




COMPLAINT FOR DECLARATORY JUDGMENT
United Specialty Insurance Company v. Cabin Tavern, Inc., et al.; Case No. 4:20-cv-_____-___
Page 34 of 34
7120676.1


            Case 4:20-cv-00026-JWS Document 1 Filed 06/23/20 Page 34 of 34
